DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 7/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,227,722 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach or disclose the method steps of claims 21 or 34, in particular the claimed drum driving cycle including the tumbling driving operation and the spin driving (claim 21) or drum driving operation (claim 34) is repeated multiple times in the refreshing operation, in combination with the other features of each respective independent claim 21 and 34. The closest prior art reference Benne (US Patent Pub. No. 2008/0276382, previously cited by Applicant in the IDS filed 2/21/2019) discloses the optimization of rotation speed of the drum in alternating directions, specifically including rotation in a combination of tumble and spin speeds in alternating direction during a steam operation step 300, but these steps are discussed in Benne with regard to the steam introduction step and not the refreshing operation (Benne at Paragraph [0056]). There is no apparent teaching or motivation to modify the references to disclose the claimed tumbling and spin driving operations in the refreshing operation as claimed in combination with the other features of claims 21 and 34. For these reasons, claims 21, 34, and all claims depending therefrom are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RITA P ADHLAKHA/Examiner, Art Unit 1711